NOTE: This order is nonprecedential.


 Wniteb ~tate~ {!Court of §ppeaI~
     for tbe jfeberaI (!Circuit

        MONDIS TECHNOLOGY LTD.,
             Plaintiff-Appellee,
                    v.
  HON HAl PRECISION INDUSTRY CO., LTD.,
ALSO KNOWN AS FOXCONN INNOLUX DISPLAY
CORP., LITE-ON TECHNOLOGY CORP., LITE-ON
TRADING USA, INC., TPV TECHNOLOGY, LTD.,
   INNOLUX CORP., AND CHIMEI INNOLUX
   CORPORATION, FORMERLY KNOWN AS
     INNOLUX DISPLAY CORPORATION,
                   Defendants,
                      AND

      TPV INTERNATIONAL (USA), INC.,
    TPV ELECTRONICS (FUJIAN) CO. LTD.,
       ENVISION PERIPHERALS INC.,
TOP VICTORY ELECTRONICS (FUJIAN) CO. LTD.,
AND TOP VICTORY ELECTRONICS (TAIWAN) CO.
                   LTD.,
            Defendants-Appellants.


                   2012-1208
MONDIS TECH v. HaN HAl PRECISION                           2

   Appeal from the United States District Court for the
Eastern District of Texas in consolidated case nos. 07-CV-
0565 and 08-CV-0478, Judge Rodney Gilstrap.


                       ON MOTION


 Before RADER, Chief Judge, LOURIE and SCHALL, Circuit
                        Judges.

SCHALL, Circuit Judge.

                         ORDER
    TPV International (USA), Inc. et al. (TPV) and
Mondis Technology Ltd. (Mondis) respond to this court's
order directing the parties to show cause why this appeal
should not be dismissed pursuant to the Federal Arbitra-
tion Act, 9 U.S.C. § 16(b)(4). TPV also moves for an
injunction, pending disposition of its appeal. Mondis
opposes. TPV replies.
    TPV appeals an order of the district court that denied
its motion to enjoin an arbitration. TPV argues in its
brief that the order is appealable pursuant to 28 U.S.C. §
1295(a)(1) (appeal of a final decision in a patent case) and
Solis v. Current Dev. Corp., 557 F.3d 772 (7th Cir. 2009)
(appeal may be taken from post-judgment order address-
ing all issues raised).
    The Federal Arbitration Act, 9 U.S.C. § 16(b)(4), gen-
erally prohibits an appeal "taken from an interlocutory
order ... refusing to enjoin an arbitration that is subject
to this title." In its response to this court's order to show
cause, TPV argues that its appeal is proper pursuant to
Green Tree Fin. Corp. v. Randolph, 531 U.S. 79 (2000). In
Green Tree, the district court issued an order requiring
that the plaintiff's underlying Truth in Lending Act case
3                          MONDIS TECH v. HON HAl PRECISION

must be resolved by arbitration, dismissing the plaintiff's
claims for relief, and granting the defendants' motion to
compel arbitration. The Supreme Court held that a dis-
trict court's order compelling arbitration and dismissing
claims for relief constituted a "final decision with respect
to an arbitration" and thus was appealable pursuant to 9
U.S.C. 16(a)(3) ("An appeal may be taken from ... a final
decision with respect to arbitration that is subject to this
title"). We agree that pursuant to Green Tree the district
court's order denying an injunction against arbitration is
subject to review at this time and thus this court has
jurisdiction over this appeal.
    Concerning the motion for an injunction, without
prejudicing the ultimate disposition of this case by a
merits panel, we determine that TPV has not met its
burden to obtain an injunction pending disposition of its
appeal. Thus, although we determine that we have
jurisdiction over the appeal, TPV's motion is denied.
     Accordingly,
     IT Is ORDERED THAT:

     The motion for an injunction is denied.

                                    FOR THE COURT

     NOV 30 2012                    /s/ Jan Horbaly
        Date                        Jan Horbaly
                                    Clerk

cc: Jonathan D. Hacker, Esq.
    Martin J. Black, Esq.

s8                                        u·s.itiU~n~~~fOR
                                               NOV 30 LUll
                                                 JAN HORBALY
                                                    CLERK